Ben N. Saltzman, M.D., Director Arkansas Department of Health 4815 West Markham Street Little Rock, AR 72201
Dear Dr. Saltzman:
This is in response to your request for an opinion on the concerning the following question:
   What is the effective date of amendment #3 to the Arkansas State Plumbing Code?
Although the Arkansas State Board of Health is exempt from the Arkansas Administrative Procedure Act, it developed its own procedures which parallel those embodied in the State law.  Under the procedures of the Department of Health and the State Board of Health, regulations become effective twenty days after they are filed with the Secretary of State.  Records of the Department of Health reflect that amendment #3 to the Arkansas State Plumbing Code was filed with the Secretary of State on May 29, 1984. Therefore, the effective date of the regulations is June 18, 1984.
The foregoing opinion, which I hereby approve, was prepared by Chief Deputy Attorney General Dan Kennett.